Citation Nr: 1708658	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  08-33 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating higher than 60 percent for residuals of prostate cancer, on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO reduced the disability rating for prostate cancer from 100 percent to 40 percent, from November 1, 2008.  In September 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In March 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO); a transcript of that hearing is of record.

In October 2011, the Board remanded the issue of entitlement to a higher rating for residuals of prostate cancer to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing further action, the AMC assigned a 60 percent rating for residuals of prostate cancer, from December 20, 2011, by way of a July 2012 rating decision.  The AMC denied a rating in excess of 60 percent (as reflected in a July 2012 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

In December 2013, the Board granted a 60 percent rating for residuals of prostate cancer, from November 1, 2008.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In a February 2015 Memorandum Decision, the Court vacated only that portion of the December 2013 decision in which the Board determined that a referral of the Veteran's claim for a higher rating for residuals of prostate cancer for consideration of an extra-schedular pursuant to 38 C.F.R. § 3.321(b)(1) (2016) was not warranted.  

In April 2015, the Board remanded the issue of entitlement to a higher rating for residuals of prostate cancer on an extrachedular basis to the agency of original jurisdiction (AOJ) for referral of the matter to the appropriate first line authority prescribed in 38 C.F.R. § 3.321(b)(1).  After accomplishing the requested action, the AOJ continued to deny a rating in excess of 60 percent for residuals of prostate cancer on an extra-schedular basis (as reflected in a June 2015 SSOC), and returned this matter to the Board for further appellate consideration.

In February 2016, the Board denied the claim for a rating higher than 60 percent for residuals of prostate cancer on an extra-schedular basis.  The Veteran appealed the Board's decision to the Court.  

In January 2017, the Court granted a Joint Motion for Remand (Joint Motion) filed by representatives for the Veteran and the VA Secretary, vacating the Board's February 2016 decision and remanding to the Board the claim for a higher rating for residuals of prostate cancer on an extra-schedular basis for further proceedings consistent with the Joint Motion.

This appeal is now being processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

For reasons expressed below, the remaining claim on appeal is, again, being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the remaining matter on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Pursuant to 38 C.F.R. § 3.321 (b)(1), the Under Secretary for Benefits or the Compensation Director is authorized to approve an extra-schedular rating if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

In its February 2015 decision, the Court explained that the Board had not adequately considered and discussed evidence pertinent to whether a referral of the Veteran's claim to the Under Secretary for Benefits or the Director was warranted for consideration of an extra-schedular rating.  Such evidence included the fact that absorbent pads were ineffective in controlling urinary leakage onto the Veteran's outer clothing, that he used nearly three times as many absorbent pads as the threshold for the maximum 60 percent rating for voiding dysfunction under 38 C.F.R. § 4.115a (2016), that there was occupational impairment caused by the need to frequently change absorbent materials at work in shared public restrooms, and that there was urinary odor on his work clothing and in the general work environment which caused embarrassment.  Hence, the Board remanded the Veteran's claim in April 2015 for referral of the claim to the Under Secretary for Benefits or the Director for consideration of an extra-schedular rating.

Pursuant to the Board's April 2015 remand, the AMC prepared a memorandum which lists pertinent evidence and pertinent laws and includes reasons and bases for why an extra-schedular rating was not warranted.  Parenthetically, the AMC erroneously concluded that an extra-schedular rating was not warranted for a right knee strain.  The reasons and bases, however, pertain to the Veteran's prostate cancer residuals.  This memorandum was forwarded to the Director.

In June 2015, the Director issued a decision that an extra-schedular rating for the Veteran's residuals of prostate cancer was not warranted.  He noted that the evidence included in the AMC's letter was incorporated into his decision and that the medical evidence which was discussed in detail by the AMC would not be repeated.  He explained that the Veteran continued to work, that there was no objective evidence that the residuals of prostate cancer were interfering with his employment, and that the available medical evidence demonstrated that the residuals of prostate cancer were appropriately evaluated.  While these residuals caused some discomfort, there was no evidence of any frequent periods of hospitalization or emergency room treatment and there was no other evidence demonstrating that the Veteran's disability warranted an increased rating on an extra-schedular basis.  Overall, no unusual or exceptional disability pattern was demonstrated so as to render application of the schedular rating criteria impractical.

The parties to the January 2017 Joint Motion agreed that the Board's February 2016 decision did not sufficiently discuss whether the Director's June 2015 decision was adequate in light of the Court's decision in Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  In Kuppamala, the Court clarified the Board's jurisdiction to review the determinations of the Director on extra-schedular ratings and explained that "[w]hen the Director acts in the context of extra-schedular ratings, he is taking the place of an RO adjudicator."  Accordingly, the Director "must comply with the same requirements as the RO that will implement the decision and provide a statement of reasons for the decision and a summary of the evidence considered."  Id. at 455-56.  The Board must be aware of the facts and the law that the Director relied upon in order to "dutifully review whether the Director's decision was in accordance with the evidence of record and the requirements of section 3.321(b)."

In this case, the Director only noted that the evidence included in the AMC's letter was incorporated into his decision and he summarily concluded that the Veteran continued to work and that there was no objective evidence that the residuals of prostate cancer were interfering with his employment.  The Director did not acknowledge or comment on the Veteran's contentions that absorbent pads were ineffective in controlling urinary leakage onto his outer clothing, that he used nearly three times as many absorbent pads as the threshold for the maximum 60 percent rating, and that his prostate cancer residuals caused occupational impairment due to the need to frequently change absorbent materials in shared public restrooms and the embarrassment caused by urinary odor on his clothing and in the general work environment (as specifically noted by the Court in its February 2015 decision).  Hence, it is unclear as to whether the Director reviewed and considered all relevant evidence.

In light of the above and the findings by the parties to the Joint Motion, a remand is necessary for the Director to issue a new memorandum which complies with the requirements of Kuppamala and specifically addresses the Veteran's contentions, as set forth above.    

Prior to referring the Veteran's claim to the Director, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the West Haven Vista electronic records system dated to March 2015. Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matter on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those contained in the West Haven Vista electronic records system dated since March 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matter on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, again refer to the Director of Compensation Service the issue of entitlement to a higher rating for residuals of prostate cancer on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the Director.  

The Director (or his designee) should issue a new memorandum addressing whether the Veteran is entitled to a rating higher than 60 percent for residuals of prostate cancer on an extra-schedular basis.  The memorandum should clearly provide a summary of the facts and law that relied upon in making the decision and should include an explanation of the reasons and bases for the decision.  

The memorandum should specifically consider and discuss the Veteran's contentions pertaining to the impact of his prostate cancer residuals on his employment and daily life (including, but not limited to, the fact that absorbent pads are ineffective in controlling urinary leakage onto his outer clothing, that he uses nearly three times as many absorbent pads as the threshold for the maximum 60 percent rating, and that his prostate cancer residuals cause occupational impairment due to the need to frequently change absorbent materials in shared public restrooms and the embarrassment of urinary odor on his clothing and in the general work environment).  If lay assertions in any regard are discounted, such should clearly be stated, and an explanation for such statement provided. 

A copy of the memorandum must be included in the electronic claims file.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication in June 2015), and all legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that reflects consideration of all additional, relevant evidence and includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014);   



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

